Title: To Alexander Hamilton from John Dickinson, [30 November 1801]
From: Dickinson, John
To: Hamilton, Alexander



Esteemed Friend,
[Wilmington, Delaware, November 30, 1801]

A sense of thy services to our Country, and the satisfaction I have received from our acquaintance, cause me to take an Interest in every Thing that importantly concerns thy Happiness.
This Disposition compells me with a heart-felt love, most deeply to sympathize with thee and thy family in your present affliction.
Could I add to this regretful Testimony any Arguments to soothe your Minds, they should with all possible Considerations of Respect be offered.
That is not in my Power.
On such occasions, Nature claims the Tribute of our sorrows—the purest We can pay to departed Merit, justly endeared to the tenderest affections our souls are capable of entertaining.
Yet amidst the Calamities of this fleeting Life, there is one source of Consolation always open.
To thy enlightened Understanding, conscious of my own Weakness and Frailty, I shall not presume to point it out.
That the Divine Goodness may enable thee and thine to enjoy all its Comforts, is my fervent Prayer.
I do not desire to trouble thee, with an Acknowledgement of this Letter reaching thy Hands. It will be enough for me, if it conveys an Evidence, that others feel with thee, and if a Persuasion of this Truth shall be in any Manner whatever grateful.
With the best Wishes I am sincerely thy Friend

John Dickinson
Wilmingtonthe 30th of the 11th Month 1801
Alexander Hamilton EsquireNew York

 